Citation Nr: 0408547	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  98-14 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from October 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 decision of the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to service 
connection for left ear hearing loss.

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  Consistent with the instructions below, VA will notify 
you of the further action that is required on your part.


REMAND

Governing regulations provide that VA's duty to assist 
includes obtaining informed medical opinion evidence when 
needed to adjudicate the veteran's claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.326 (2003). 

In this regard, the veteran reports that working on boilers 
at a ship repair unit in Pearl Harbor in 1944 exposed him to 
noise that caused his current hearing loss.  The veteran's 
service records show that his rank and classification was 
Boilermaker Third Class, and service personnel records show 
he was assigned to a ship repair unit in Pearl Harbor in 
1944.  Furthermore, at a June 1996 VA examination the veteran 
was diagnosed with left ear hearing loss as defined by 
38 C.F.R. § 3.385 (2003).  

The claims file does not, however, contain a medical opinion 
addressing the relationship, if any, between current hearing 
loss and his military service despite his being afforded 
another VA examination in April 2003 and the RO obtaining a 
separate medical opinion in July 2003.  (Parenthetically, the 
Board finds that the July 2003 examiner obviously overlooked 
the June 1996 findings.)  Therefore, a remand for such an 
opinion is required.  Id.

Further, the VCAA requires the RO to obtain and associate 
with the record all adequately identified records.  See 
38 U.S.C.A. § 5103A(b).  In this regard, while the veteran 
told the RO that he received treatment for hearing loss in 
1945 at the Norfolk Naval Hospital, and in 1947 or 1948 from 
a Dr. Murphy in Richmond Hill, New York, a request for these 
records do not appear in the claims file.  Therefore, on 
remand, a request for these documents should be made by the 
RO.  Id.

Next, the Board notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
requires VA to notify the claimant of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Therefore, while the RO attempted to provide the requisite 
notice in its May 2001 and June 2002 letters to the veteran, 
on remand, the RO should undertake the following actions: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform him about the information and specific evidence that 
VA will seek to provide; (3) inform him about the information 
and specific evidence the claimant is expected to provide; 
and (4) tell the claimant to provide any evidence in him 
possession that pertains to the claim.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Lastly, the Board notes that a recent decision by the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice as required by 38 U.S.C.A. § 5103(a) 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5103 (West 2002); 38 C.F.R. 
§ 3.159 (2003).  However, this type of notice could not have 
been provided by the RO in this appeal because the appealed 
from rating decision was issued before the enactment of the 
VCAA.  Still, in light of the decision of the Court the RO 
should address the issue of whether the appellant has been 
prejudiced by VA's failure to follow the chronological 
sequence outlined in the law.

Therefore, the appeal is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A (West 2002); 38 C.F.R. § 
3.159; the Veterans Benefits Act of 2003; 
and any other applicable legal precedent.  
Such notification includes, but is not 
limited to, notifying the veteran of the 
specific evidence needed to substantiate 
the claim of entitlement to service 
connection for left ear hearing loss.  
Specifically, the letter must (1) inform 
the claimant about the information and 
evidence not of record that is necessary 
to substantiate the claim; (2) inform him 
about the information and evidence that 
VA will seek to provide; (3) inform him 
about the information and evidence the 
claimant is expected to provide; and (4) 
request he provide any evidence in his 
possession that pertains to the claim.  
The veteran should be notified that he 
has one-year to submit pertinent evidence 
needed to substantiate his claim.  The 
date of mailing the veteran notice of the 
VCAA begins the one-year period.  

2.  The RO, after obtaining from the 
veteran all necessary authorizations, 
should attempt to obtain all pertinent 
medical records from the Norfolk Naval 
Hospital from 1945, and from Dr. Murphy 
in Richmond Hill, New York, or the 
successor to his practice, from 1947 or 
1948.  If the veteran fails to provide 
any needed authorization, if any of the 
requested records are not available, or 
if the search for any such records yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the claimant notified in writing.

3.  The RO should contact the veteran and 
ask him to identify the name, address, 
and approximate (beginning and ending) 
dates of any other VA and non-VA health 
care providers who have treated him for 
his hearing loss since February 1946.  
The RO should inform the veteran that VA 
will make efforts to obtain relevant 
evidence, such as VA and non-VA medical 
records, employment records, or records 
from government agencies, if he 
identifies the custodians thereof.  
Obtain all records identified by the 
veteran that have not already been 
associated with the record on appeal.  
The aid of the veteran in securing all 
identified records, to include providing 
necessary authorization(s), should be 
enlisted, as needed.  If any of the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should have the claims 
file sent to the VA physician that 
provided the July 2003 VA opinion.  
Following a review of the claims folder, 
the examiner should sate whether it is at 
least as likely as not that the left ear 
hearing loss diagnosed at the June 1996 
VA examination was caused or aggravated 
by military service?

Note:  In providing the above opinion, 
the examiner should comment on the 
veteran's in-service and post-service 
work history to the extent that it 
involved noise exposure, the April 1946 
separation examination that showed a 
15/15 on whispered voice testing, and the 
date that the record first shows the 
claimant being clinically diagnosed with 
hearing loss.  

5.  After the development requested above 
has been completed, the RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

6.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issue as well as 
whether the appellant has been prejudiced 
by VA's failure to follow the sequence 
outlined in 38 U.S.C.A. §§ 5100, 5103(a); 
38 C.F.R. §  3.159 for providing VCAA 
notice.  If the benefit sought on appeal 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

